76 F.3d 371
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Beautanous COOR, Plaintiff-Appellant,v.L.R. SMITH, Sergeant, Wayne County Sheriff's Department;Janice H. Faulkner, Secretary, North Carolina Department ofRevenue;  Wayne County Sheriff's Department;  North CarolinaDepartment of Revenue;  Richard Riddle, Director, ControlledSubstances Tax Division, N.C. Department of Revenue,Defendants-Appellees.
No. 95-2733.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 18, 1996.Decided Jan. 31, 1996.

Beautanous Coor, Appellant Pro Se.  Christopher Edward Allen, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina;  Alison Ailene Erca, BROUGH & ASSOCIATES, Chapel Hill, North Carolina, for Appellees.
Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief in his declaratory judgment action.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Coor v. Smith, No. CA-95-290-5-D2 (E.D.N.C. Sept. 7, 1995 & Oct. 19, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.